Citation Nr: 9932581	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for thyroid 
carcinoma, status post thyroidectomy, currently evaluated as 
10 disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from August 1971 to April 
1975. 

The veteran and his representative contend, in essence, that 
he is entitled to a disability rating in excess of 10 percent 
for his service-connected  residuals of a thyroidectomy for 
carcinoma of the thyroid.  Initially, the undersigned notes 
that the claim for an increased rating is well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for his service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

At the time of the hearing before the undersigned at the RO 
in July 1999, the veteran expressed multiple complaints, to 
include fatigability, constipation, lethargy, and slowed 
mental processes.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that an examination must 
provide sufficient information to rate a disability in 
accordance with the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The report of the 
examination accorded the veteran by VA in January 1997 did 
not contain findings relative to the existence of a number of 
symptoms such as fatigability, constipation and muscular 
weakness.

The veteran also testified that he was seeing a Dr. Jeffrey 
Kaufman in Sacramento, every month.  The veteran indicated 
that he received treatment from Dr. Kaufman for his thyroid 
cancer.  No records from Dr. Kaufman are in the claims 
folder. 

The veteran also gave testimony that he had seen a Dr. Kaiser 
5 to 6 weeks prior to the hearing and saw him once every six 
months or so for thyroid globulin tests.  The most recent 
communication of record from Dr. Kaiser consists of a letter 
dated in June 1999 and reflects that the veteran has had a 
chronic state of fatigue, nausea, pain from causalgia, 
denervated muscles that had atrophied into spasticity, and 
medically induced hypothyroidism that was directed at keeping 
his cancer activity quite.  The doctor further reported that 
he had treated the veteran since 1982.  VA has a duty to seek 
records of treatment reported by physicians.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).

Although delay is regrettable, under the circumstances cited 
above, additional development is considered necessary by the 
Board.  Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
postoperative residuals of carcinoma of 
the thyroid since 1997.  In this regard, 
the veteran should be informed of the 
importance of assisting VA in obtaining 
medical evidence to support his claim.  
After securing the necessary release(s), 
the RO should obtain those records which 
are not already a part of the claims 
folder.  Once obtained, all records must 
be associated with the claims folder.  Of 
particular interest are any records from 
Dr. Jeffrey Kaufman in Sacramento, 
California.  

2.  Thereafter, the veteran should be 
afforded an endocrinology examination to 
determine the severity of his service-
connected postoperative residuals of 
carcinoma of the thyroid.  The claims 
folder, a copy of this REMAND decision, 
and the criteria for rating 
hypothyroidism must be provided to the 
physician prior to the examination.  A 
thyroid function test and any other 
testing deemed necessary should be 
performed.  

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
thyroid disorder.  He or she is 
specifically requested to determine the 
existence and severity of the following 
possible manifestations:  Fatigability; 
constant medication required for control; 
constipation; mental sluggishness, 
disturbance, dementia, slowing of 
thought, or depression; cold intolerance; 
cardiovascular involvement, bradycardia 
and any sleeplessness present which may 
be reasonably attributed to the service-
connected disability.  If any of the 
manifestations discussed above is the 
result of a nonservice-connected 
disability, this should be so indicated.  
The examiner should also note the recent 
history of the veteran in terms of the 
frequency of use and dosage of medication 
for his service-connected thyroid 
disorder.  The examiner should also state 
whether there is evidence of decreased 
levels of circulating thyroid hormones.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or revisions 
requested, appropriate corrective action 
is to be implemented.

4.  When the above developments have been 
completed the case should be reviewed by 
the RO.  The RO should review the rating 
assigned for the service-connected 
postoperative thyroid condition and also 
consider application of the provisions of 
§ 3.655 (1999) if the veteran fails to 
report for the examination.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case and be afforded a reasonable 
opportunity for response.

Thereafter, subject to current appellant procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to the final disposition 
warranted in this case, pending completion of the requested 
action.  The purpose of this REMAND is to obtain more 
comprehensive medical information.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




